ITS THE Bebe AAUVMGAS TW STRIGT ROPNG BD Pagetiid WIS D6 Ma MEETS GET oF CH ZOAIV
locker FILED - LN
Pladut CE June 7, 2021 4:43 PM

f CLERK OF COURT
SST OE parc HIeds CAS = U.S. DISTRICT COURT
Nefudacr WESTERN DISTRICT OF MICHIGA

CPETCHEN DOTA EE Freel log Soy a — mene
SCL

cod clerk a
UYWLTE® SHTES CF AMELIA
Co ae _
= 4TDE .
AE otal 1:21-cv-467
~ , a Hala Y. Jarbou, U.S. District Judge
marcy tee’ Logaity Men BEN Phillip J. Green, U.S. Magistrate Judge

ShAL
Cs oe Corclaundt

a furerrow TO ColLATERACATIACA CASE NL: PO a at
riatural Aiea Of oe i a-kY ~4b7

fiorey Motiv —— Has Co Aas Corts FECO

avo Orr

 

 

 

 

oh FANEIAS 3905S
= coma ted ashe de IEE Masel spor He eee
lobo FJ ead on NeW bral moe Com met CEH OY

(Res 22 Ul S07
Aedes = ie srstrowt ae
(

es, ees eAice Core Roches =
S D .
CANS AS! a 489 33 Fs oe Al
ego Fan nylon 9 AE 8 (Ved a Asis rgg!O
ohn Pi & =
mgekgar Lnem P/ wen AGM A Co —— 22
Pots dap omry7sy |
oes ats

reining ton O1C ZOU
